                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48                 Desc
                                                                          Main Document    Page 1 of 9


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               am el.mai el@den on .com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                               ania.mo ron@den on .com
                                          3   NICHOLAS A. KOFFROTH (Bar. No. 287854)
                                              nichola .koffro h@den on .com
                                          4   DENTONS US LLP
                                              601 So h Fig eroa S ree , S i e 2500
                                          5
                                              Lo Angele , California 90017-5704
                                              Tel: (213) 623-9300 / Fa : (213) 623-9924
                                          6
                                              A orne for he Chap er 11 Deb or and
                                          7   Deb or In Po e ion
                                                                             NI ED A E BANK         C CO
                                          8                  CEN AL DI          IC OF CALIFO NIA - LO ANGELE DI I ION
                                              In re                                          Lead Ca e No. 2:18-bk-20151-ER
                                          9                                                  Join l Admini ered Wi h:
                                              VERITY HEALTH SYSTEM OF                        CASE NO.: 2:18-bk-20162-ER
                                         10                                                  CASE NO.: 2:18-bk-20163-ER
601 SOUTH FIGUEROA STREET, SUITE 2500




                                              CALIFORNIA, INC., et al.,
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                             CASE NO.: 2:18-bk-20164-ER
                                         11                                                  CASE NO.: 2:18-bk-20165-ER
                                                      Deb or and Deb or In Po e ion.
                                                                                             CASE NO.: 2:18-bk-20167-ER
         DENTONS US LLP




                                         12                                                  CASE NO.: 2:18-bk-20168-ER
           (213) 623-9300




                                                Affec All Deb or                             CASE NO.: 2:18-bk-20169-ER
                                         13                                                  CASE NO.: 2:18-bk-20171-ER
                                                Affec Veri Heal h S em of California,        CASE NO.: 2:18-bk-20172-ER
                                         14     Inc.                                         CASE NO.: 2:18-bk-20173-ER
                                                Affec O Connor Ho pi al                      CASE NO.: 2:18-bk-20175-ER
                                         15     Affec Sain Lo i e Regional Ho pi al          CASE NO.: 2:18-bk-20176-ER
                                                                                             CASE NO.: 2:18-bk-20178-ER
                                                Affec S . Franci Medical Cen er
                                         16                                                  CASE NO.: 2:18-bk-20179-ER
                                                Affec S . Vincen Medical Cen er              CASE NO.: 2:18-bk-20180-ER
                                                Affec Se on Medical Cen er                   CASE NO.: 2:18-bk-20181-ER
                                         17
                                                Affec O Connor Ho pi al Fo nda ion
                                                                                             Chap er 11 Ca e
                                         18     Affec Sain Lo i e Regional Ho pi al
                                                                                             Hon. J dge Erne M. Roble
                                                Fo nda ion
                                                Affec S . Franci Medical Cen er of L n ood   MO ION O (A) CON IN E HEA ING ON MO ION
                                         19                                                  OF HE DEB O       FO AN O DE A      O ING:
                                                Fo nda ion
                                                                                             (I)    O O ED DI CLO    E A EMEN ;
                                         20     Affec S . Vincen Fo nda ion                  (II) OLICI A ION AND O ING      OCED E ;
                                                Affec S . Vincen Dial i Cen er, Inc.         (III) NO ICE AND OBJEC ION    OCED E FO
                                         21     Affec Se on Medical Cen er Fo nda ion        CONFI MA ION OF DEB O         LAN, AND (I )
                                                Affec Veri B ine Ser ice                     G AN ING ELA ED ELIEF; (B) CON IN E HE
                                         22     Affec Veri Medical Fo nda ion                  E L DEADLINE I H E EC          O DI CLO      E
                                                Affec Veri Holding , LLC                         A EMEN OBJEC ION , AND (C)     E HE
                                         23     Affec De Pa l Ven re , LLC                   NO EMBE 20, 2019, 10:00 A.M. HEA ING DA E FO
                                                Affec De Pa l Ven re - San Jo e ASC,         A A         CONFE ENCE ON HI MA E ;
                                         24     LLC                                          DECLA A ION OF ICHA D G. ADCOCK IN
                                                                                                    O     HE EOF
                                         25                                                      ELA E O DOCKE NO . 2994, 2995, 3120, 3193,
                                                         Deb or and Deb or In Po e ion.      3260, 3389, 3594
                                         26                                                  Propo    ed S a Conference Da e and Time:
                                                                                             Da e:    No ember 20, 2019
                                         27                                                  Time:    10:00 a.m. (Pacific Time)
                                                                                             Place:   255 E. Temple S ., Co r room 1568
                                         28                                                           Lo Angele , CA 90012

                                                                                                1

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER             Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48                   Desc
                                                                            Main Document    Page 2 of 9


                                          1             Veri       Heal h S      em of California, Inc. ( VHS ) and he affilia ed deb or , he deb or

                                          2   and deb or in po e ion (collec i el , he                   Deb or ) in he abo e-cap ioned chap er 11

                                          3   bankr p c ca e ( he Ca e ), re pec f ll req e ( he Mo ion ) ha he Co r (A) appro e a

                                          4   con in ance of he hearing on he Motion of the Debtors for an Order Approving: (I) Proposed

                                          5   Disclosure Statement; (II) Solicitation and Voting Procedures; (III) Notice and Objection

                                          6   Procedures for Confirmation of Debtors’ Plan; and (IV) Granting Related Relief [Docke No.

                                          7   2995] ( he Di clo re S a emen Mo ion ) o a da e o be e b                            he Co r a    he S a

                                          8   Conference (defined belo ), (B) re ched le he deadline o file replie                   o objec ion     o he

                                          9   Di clo re S a emen Mo ion a he S a                   Conference, and (C) o     e No ember 20, 2019, 10:00

                                         10   a.m., a a        a      conference ( he S a          Conference ). In   ppor of he Mo ion, he Deb or
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11       bmi    he a ached Declaration of Richard G. Adcock ( he                    Adcock Declara ion ) and,
         DENTONS US LLP




                                         12   re pec f ll          a e a follo    :
           (213) 623-9300




                                         13                                                             I.

                                         14                                                   IN     OD C ION

                                         15             C rren l , he hearing on he Deb or               Di clo re S a emen i      ched led o occ r on

                                         16   No ember 20, 2019,              i h replie     i h re pec o pending objec ion d e oda , No ember 15,

                                         17   2019. Thi morning, he CEO of S ra egic Global Managemen , Inc. ( SGM ) informed he CEO

                                         18   of he Deb or ha SGM                 ill be ending he Deb or formal corre pondence ma erial o he ale

                                         19   ran ac ion ( he SGM Sale ). See Declara ion of Richard G. Adcock a ached here o ( Adcock

                                         20   Declara ion ).         A of he filing of hi Mo ion, he Deb or ha e no recei ed an                    formal

                                         21   corre pondence.

                                         22             The Deb or plan of liq ida ion i con ingen on he clo e of he ale o SGM. Gi en he

                                         23   po en ial ignificance of SGM                 comm nica ion , he Deb or req e        ha he Co r en er an

                                         24   Order gran ing he follo ing relief (collec i el , he Propo ed Relief ): (A) re ched le he

                                         25   No ember 20, 2019 Hearing on he Di clo re S a emen o a da e o be e b                        he Co r a he

                                         26   Sa        Conference; (B) re ched le he deadline o file replie               o objec ion   o he Di clo re

                                         27   S a emen Mo ion a he S a                Conference; and (C) main ain No ember 20, 2019, 10:00 a.m., a

                                         28   a    a     conference on hi ma er. The Deb or are informed ha he Official Commi ee of

                                                                                                        2

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48            Desc
                                                                          Main Document    Page 3 of 9


                                          1   Unsecured Creditors and the Debtors’ secured lenders support the Proposed Relief requested in

                                          2   this Motion.

                                          3           As the Court is aware from the recent continuances and hearings in these Cases, the

                                          4   Debtors continued their confirmation timeline to achieve finality as to certain conditions issued

                                          5   by the California Attorney General (the “Attorney General”) and Enforcement Motion (defined

                                          6   below). The Debtors were hopeful that the Court’s order [Docket No. 3611] and the agreement

                                          7   from the Attorney General not to appeal that order would achieve that long-sought finality and

                                          8   move these Cases to confirmation. However, the Debtors in good faith cannot move forward with

                                          9   the Plan until the Debtors receive further information with respect to SGM. Given the foregoing,

                                         10   the Proposed Relief is necessary and appropriate.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                                   II.
         DENTONS US LLP




                                         12                                   JURISDICTION AND VENUE
           (213) 623-9300




                                         13           This Court has jurisdiction over this Motion under 28 U.S.C. § 157(b)(2)(A) and (L).

                                         14   Venue of these proceedings and this Motion is proper pursuant to 28 U.S.C. § 1409.             The

                                         15   statutory predicate for this Motion is 11 U.S.C. § 1051 and LBR 9013-1(m).

                                         16                                                   III.

                                         17                                       BACKGROUND FACTS

                                         18   A.      General Background

                                         19           1.       On August 31, 2018, (“Petition Date”), the Debtors each filed a voluntary petition

                                         20   for relief under chapter 11 of the Bankruptcy Code (the “Cases”). By entry of an order, the Cases

                                         21   are currently being jointly administered before the Bankruptcy Court. [Docket No. 17]. Since the

                                         22   commencement of their Cases, the Debtors have been operating their businesses as debtors in

                                         23   possession pursuant to §§ 1107 and 1108.

                                         24   B.      The Plan and Disclosure Statement

                                         25           2.       On September 3, 2019, the Debtors filed the Debtors’ Chapter 11 Plan of

                                         26
                                              1
                                         27     All references to “§” herein are to sections of the United States Bankruptcy Code, 11 U.S.C.
                                              § 101 et. seq; “LBR” references the Local Bankruptcy Rules of the United States Bankruptcy
                                         28   Court for the Central District of California.

                                                                                                3

                                              US_Active\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48                 Desc
                                                                          Main Document    Page 4 of 9


                                          1   Liquidation (Dated September 3, 2019) [Docke No. 2993] ( he Plan ) and rela ed Disclosure

                                          2   Statement Describing Debtors’ Chapter 11 Plan of Liquidation (Dated September 3, 2019)

                                          3   [Docke No. 2994] ( he Di clo re S a emen ).

                                          4           3.        On Sep ember 4, 2019, he Deb or filed he Di clo re S a emen Mo ion. In he

                                          5   Di clo re S a emen Mo ion, he Deb or              eek appro al of (i) he Di clo re S a emen ,

                                          6   (ii) propo ed olici a ion and o ing proced re , (iii) propo ed no ice and objec ion proced re for

                                          7   confirma ion of he Plan, and (i ) rela ed relief. The Deb or al o req e ed [Docke No. 2996]

                                          8   an order e ing a hearing and briefing ched le on hor ened no ice.

                                          9           4.        On Sep ember 4, 2019, he Co r en ered an Order Setting Hearing On Motion for

                                         10   Approval of Disclosure Statement for October 2, 2019, at 10:00 a.m. [Docke No. 2998] ( he
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11    Di clo re S a emen Sched ling Order ). The Di clo re S a emen Sched ling Order e a
         DENTONS US LLP




                                         12   hearing on he Di clo re S a emen Mo ion for Oc ober 2, 2019 a 10:00 a.m., and pro ided ha
           (213) 623-9300




                                         13   an oppo i ion       o he Di clo re S a emen Mo ion m              be filed no la er han Sep ember 18,

                                         14   2019. See Sched ling Order a 2.

                                         15           5.        On Sep ember 18, 2019, cer ain par ie in in ere filed re pon e and oppo i ion

                                         16   o he Di clo re S a emen Mo ion. See Docke No . 3079, 3084, 3086, 3087, 3089, 3090, 3092,

                                         17   3094. F r her, he Deb or ha e con in ed he oppo i ion deadline b             ip la ion a he con in e

                                         18   nego ia ion       i h cer ain o her par ie    i h re pec   o he Di clo re S a emen Mo ion and

                                         19   Di clo re S a emen . See Docke No . 3076, 3077, 3082, 3098, 3119, 3122, 3126, 3195.

                                         20   C.            E             M                GM

                                         21           6.        On Ma 2, 2019, he Co r en ered an order [Docke No. 2306] ( he Sale Order )

                                         22   appro ing he SGM APA concerning he SGM Sale. On Sep ember 25, 2019, he A orne

                                         23   General condi ionall        appro ed he SGM Sale           bjec     o cer ain condi ion     ( he   2019

                                         24   Condi ion ). Cer ain of he 2019 Condi ion ( he Addi ional Condi ion )                     ere ma eriall

                                         25   differen han ho e o hich SGM agreed nder he Sched le 8.6 o he SGM APA.

                                         26           7.        On Sep ember 30, 2019, he Deb or filed he mo ion [Docke No. 3188] ( he

                                         27    Enforcemen Mo ion ) for en r of an order finding (i) ha he Deb or co ld ell heir a e

                                         28   p r an o he SGM Sale free and clear of he Addi ional Condi ion , or, al erna i el , (ii) ha

                                                                                                 4

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48               Desc
                                                                          Main Document    Page 5 of 9


                                          1   he A orne        General ab ed hi di cre ion          hen impo ing he Addi ional Condi ion .     A

                                          2   di c    ed in grea er de ail in he Enforcemen Mo ion, he Addi ional Condi ion recen l i          ed

                                          3   b    he A orne General hrea ened he SGM Sale, and co ld ha e riggered SGM                 ermina ion

                                          4   righ     nder he APA          nle       he Deb or ob ained he relief req e ed b    he Enforcemen

                                          5   Mo ion. See SGM APA,             8.6.

                                          6           8.       On Oc ober 1, 2019, he Co r en ered he Order Setting Hearing on Emergency

                                          7   Motion for the Entry of an Order Enforcing the Order Authorizing the Sale to Strategic Global

                                          8   Management for October 15, 2019, at 10:00 a.m. [Docke No. 3193] ( he Sched ling Order ),

                                          9       hich ched led a hearing on he Enforcemen Mo ion on Oc ober 15, 2019, a 10:00 a.m.

                                         10   (Pacific Time)      he ame da e and ime a he hearing on he Di clo re S a emen Mo ion. See
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Sched ling Order a 2.
         DENTONS US LLP




                                         12           9.       On Oc ober 23, 2019, he Co r en ered he Memorandum of Decision Granting
           (213) 623-9300




                                         13   Debtors’ Emergency Motion to Enforce the Sale Order [Doc. No. 3188] ( he Memorand m

                                         14   Deci ion ). The Memorand m Deci ion gran ed he Enforcemen Mo ion and f r her pro ided

                                         15   ha he Co r         ill en er an order cer if ing he ma er for direc appeal o he Nin h Circ i . See

                                         16   Mem. Dec. a 24. The Co r req e ed ha he Deb or                   bmi an order on he Enforcemen

                                         17   Mo ion con i en           i h he Memorand m Deci ion no la er han Oc ober 30, 2019. See id. On

                                         18   No ember 14, 2019, af er holding an emergenc hearing on he propo ed form of order, he Co r

                                         19   en ered he order gran ing he Enforcemen Mo ion [Docke No. 3611] ( he                  Enforcemen

                                         20   Order ).

                                         21   D.      C                    H             D                   M

                                         22           10.      The Deb or ha e filed fo r mo ion [Docke No. 3103, 3238, 3384, 3502] o

                                         23   con in e he hearing on he Di clo re S a emen Mo ion,               hich   ere gran ed b    he Co r

                                         24   [Docke No. 3120, 3260, 3389, 3506]. The order on he Deb or            fo r h con in ance mo ion e

                                         25   he Deb or       repl deadline a No ember 13, 2019 ( he Repl Deadline ), and ched led a

                                         26   con in ed hearing on he Mo ion for No ember 20, 2019, a 10:00 a.m. (Pacific Time) ( he

                                         27    Hearing ). The Deb or req e ed [Docke No. 3589] a f r her e en ion of he Repl Deadline

                                         28   o No ember 15, 2019,          hich he Co r appro ed b order [Docke No. 3594] en ered No ember

                                                                                                   5

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48               Desc
                                                                          Main Document    Page 6 of 9


                                          1   12, 2019.

                                          2   E.      F                       M

                                          3           11.      On Oc ober 10, 2019, SGM filed he Statement of Strategic Global Management,

                                          4   Inc. in Support of “Debtors’ Emergency Motion for the Entry of an Order: (I) Enforcing the

                                          5   Order Authorizing the Sale to Strategic Global Management, Inc.’ (II) Finding that the Sale is

                                          6   Free and Clear of Conditions Materially Different Than Those Approved by the Court . . .”

                                          7   [Docke No. 3356] ( he SGM S a emen ). In he SGM S a emen , SGM indica ed ha                      i   ill

                                          8   no clo e he Sale nle         he Deb or imel ob ain a Free and Clear order from he Co r . SGM

                                          9   S a emen a 4.         The SGM APA f r her pro ide            ha   ch order m      be final and non-

                                         10   appealable, ha i , an order      hich ha been affirmed or he appeal of      hich ha been di mi ed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   b an appella e co r and for         hich he rele an appeal period ha e pired (o her han an righ
         DENTONS US LLP




                                         12   of appeal o he U.S. S preme Co r ). See SGM APA               8.6. The Co r en ered he Enforcemen
           (213) 623-9300




                                         13   Order on No ember 14, 2019. The           o par ie       ha objec ed o he Enforcemen Mo ion ha e

                                         14   agreed no o appeal he Enforcemen Order.

                                         15           12.      On hi morning of No ember 15, 2019, he CEO of SGM informed he CEO of

                                         16   he Deb or of SGM           in en o end he Deb or formal corre pondence ma erial o he SGM

                                         17   Sale. See Adcock Declara ion, 4. A of he filing of hi Mo ion, he Deb or ha e no recei ed

                                         18   an     ch corre pondence. See id.

                                         19           13.      Gi en he foregoing, he Deb or an icipa e ha he Propo ed Relief i nece ar .

                                         20   See Adcock Declara ion,        5. Wi ho    a con in ance, he o come al o co ld re l in f r her

                                         21   amendmen        o he Di clo re S a emen and Plan if he Deb or are req ired o file paper b            he

                                         22   c rren No ember 15, 2019 deadline. See id. Gi en heir limi ed re o rce , he Deb or               eek o

                                         23   a oid he       nnece ar     e pen e a ocia ed        i h m l iple amendmen       o heir Di clo re

                                         24   S a emen and Plan. See id. Accordingl , he Deb or re pec f ll req e            he Propo ed Relief.

                                         25                                                     I .

                                         26                                              A G MEN

                                         27           LBR 9013-1(m)(1) go ern mo ion for con in ance and e                   for h   ario   general

                                         28   req iremen . The Mo ion a i fie         he req iremen       of he LBR beca e i i filed more han

                                                                                                   6

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48               Desc
                                                                          Main Document    Page 7 of 9


                                          1   hree da     prior o he Hearing, e for h he rea on for he propo ed con in ance in de ail, and

                                          2   i    ppor ed b     he Adcock Declara ion. See LBR 9013-1(m)(1).

                                          3           The Deb or req ire a con in ance of he hearing on he Di clo re S a emen Mo ion for

                                          4   he rea on di c        ed abo e. A con in ance of he Hearing           ill er e he be   in ere    of he

                                          5   e a e and credi or beca e i             ill en re ha he Deb or a oid he e pen e of nnece ar

                                          6   amendmen        o heir Plan and Di clo re S a emen . In ligh of he benefi o he Deb or Ca e ,

                                          7   he Deb or re pec f ll req e        ha he Co r con in e he Hearing on he Di clo re S a emen

                                          8   Mo ion from No ember 20, 2019, a 10:00 a.m., o a da e o be e b                 he Co r a he S a

                                          9   Conference ( he Con in ed Hearing Da e ). In accordance                i h he LBR 9013-1(m)(4), he

                                         10   Con in ed Hearing Da e        ill a oma icall e end he repl deadline nle         o her i e ordered b
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   he Co r a he S a          Conference.
         DENTONS US LLP




                                         12                                                           .
           (213) 623-9300




                                         13                                               CONCL           ION

                                         14           In ligh of he foregoing, he Deb or re pec f ll req e             ha hi Co r en er an Order

                                         15   (i) gran ing hi Mo ion, (ii) con in ing he hearing on he Di clo re S a emen Mo ion o a da e

                                         16   o be e b        he Co r a he S a         Conference, (iii) re ched ling he deadline o file replie in

                                         17       ppor of he Di clo re S a emen Mo ion o a da e e b               he Co r a he S a      Conference;

                                         18   (i ) main aining No ember 20, 2019, 10:00 a.m. a a S a                Conference on hi ma er, and

                                         19   ( ) gran ing     ch o her relief a he Co r deem j           and proper nder he circ m ance .

                                         20
                                              Da ed: No ember 15, 2019                                DENTONS US LLP
                                         21
                                                                                                      SAMUEL R. MAIZEL
                                         22                                                           TANIA M. MOYRON
                                                                                                      NICHOLAS A. KOFFROTH
                                         23

                                         24                                                           B      /s/ Tania M. Moyron
                                                                                                      Tania M. Mo ron
                                         25
                                                                                                      A orne for Veri Heal h S       em of
                                         26                                                           California, Inc., et al.

                                         27

                                         28

                                                                                                  7

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48                Desc
                                                                          Main Document    Page 8 of 9


                                          1                               DECLA A ION OF ICHA D G. ADCOCK

                                          2             I, Richard G. Adcock,      bmi hi Declara ion in      ppor of he Motion to (A) Continue

                                          3   Hearing on Motion of the Debtors for an Order Approving: (I) Proposed Disclosure Statement,

                                          4   (II) Solicitation and Voting Procedures, (III) Notice and Objection Procedures for Confirmation

                                          5   of Debtors’ Plan, and (IV) Granting Related Relief; (B) Continue the Reply Deadline with

                                          6   Respect to Disclosure Statement Objections; and (C) Use the November 20, 2019, 10:00 a.m.

                                          7   Hearing Date for a Status Conference on This Matter ( he Mo ion ),1 and hereb                     ae a

                                          8   follo     :

                                          9             1.       I am, and ha e been ince Jan ar 2018, he Chief E ec i e Officer of Veri

                                         10   Heal h S        em of California, Inc. ( VHS ). Prior here o, I er ed a VHS        Chief Opera ing
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Officer ince A g          2017.
         DENTONS US LLP




                                         12             2.       I ha e e en i e     enior-le el e perience in he nonprofi heal hcare arena,
           (213) 623-9300




                                         13   e peciall       in he area    of heal hcare deli er , ho pi al ac e care      er ice , heal h plan

                                         14   managemen , b dge ing, di ea e managemen , and medical de ice .                I ha e meaningf l

                                         15   e perience in bo h he echnolog and heal hcare ind            rie in he area of prod c de elopmen ,

                                         16   b ine          de elopmen , merger and acq i i ion , marke ing, financing,     ra egic and ac ical

                                         17   planning, h man re o rce , and engineering.

                                         18             3.       I ha e per onal kno ledge of he fac   a ed in hi declara ion, e cep a o ho e

                                         19       a ed on informa ion and belie e, and, a o ho e, I am informed and belie e hem o be r e. If

                                         20   called a a i ne , I co ld and o ld compe en l         e if     o he ma er   a ed herein.

                                         21             4.       On hi morning of No ember 15, 2019, he CEO of SGM informed me of SGM

                                         22   in en o end he Deb or formal corre pondence ma erial o he SGM Sale. A of he filing of

                                         23       hi Mo ion, he Deb or ha e no recei ed an       ch corre pondence.

                                         24             5.       Gi en he foregoing, he Deb or an icipa e ha he Propo ed Relief i nece ar .

                                         25   Wi ho         a con in ance, he o come al o co ld re l in f r her amendmen         o he Di clo re

                                         26   S a emen and Plan if he Deb or are req ired o file paper b           he c rren No ember 15, 2019

                                         27   1
                                               Capi ali ed erm no o her i e defined in hi Declara ion ha e he defini ion            e for h in he
                                         28   Mo ion.

                                                                                                1

                                              US_Ac i e\113668355\V-3
                                        Case 2:18-bk-20151-ER           Doc 3621 Filed 11/15/19 Entered 11/15/19 14:56:48        Desc
                                                                          Main Document    Page 9 of 9


                                          1   deadline. Gi en heir limi ed re o rce , he Deb or        eek o a oid he nnece ar e pen e

                                          2   a ocia ed      i h m l iple amendmen      o heir Di clo re S a emen and Plan. Accordingl , he

                                          3   Deb or re pec f ll req e        he Propo ed Relief.

                                          4           6.       In m declara ion filed in   ppor of he econd mo ion o con in e he hearing on

                                          5   he Di clo re S a emen Mo ion, I addre ed he Deb or liq idi , incl ding dail ca h lo e

                                          6   and accelera ing nega i e ca h flo . Gi en heir limi ed re o rce , he Deb or   eek o a oid he

                                          7    nnece ar e pen e a ocia ed           i h m l iple amendmen    o heir Di clo re S a emen and

                                          8   Plan.

                                          9           I declare nder penal      of perj r of he la    of he Uni ed S a e of America ha he

                                         10   foregoing i r e and correc .
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11           E ec ed hi 15 h da of No ember, 2019, in Lo Angele , California.
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13
                                                                                                             Richard G. Adcock
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                2

                                              US_Ac i e\113668355\V-3
